Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This action is in response to the communication filed on October 01, 2020.
3.	Claims 30-49 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/24/2020; 08/24/2020; 01/06/2021 and 03/30/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,424,233 B2 and claims 1-20 of Patent 10,592,575 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application (16/781830) and the patent 9,424,233 and 10,592,575 all directed to inferring user intent in a search query. The current application just omitted some limitations from the patented claims. Such omitting does not change the scope the invention and can perform same functionality. Therefore, the current application is not patentable over the patent 9,424,233 and 10,592,575.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within .
Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 30-38 and 40-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KUCHMANN-BEAUGER; NICOLAS ; et al (US 2013/0262501 A1), herein after “Nicolas”, in view of Gruber et al (US 2012/0016678 A1).
	As per claim 1, Nicolas discloses:
	- a computer-implemented method of inferring user intent in a search input, the method comprising (Para [0107], “The QA system may determine based on contextual information that the intent of the user is to pose the question”), 
- receiving a search input from a user at one or more processors, the search input used to identify at least one desired content item of a set of content items, each of the content items being associated with at least one domain (receiving a search input (i.e. question or query) for a desired answer, Para [0017]-[0018], associated with at least one domain, Para [0015], “A data model object is an object defined within a semantic domain”),
- determining a first relationship between a first node of a first graph data structure corresponding to the first portion of the search input and a second node of the first graph data structure corresponding to a second portion of the search input, wherein the first graph data structure is relevant to a first domain (first graph with first portion of first examiner broadest reasonable interpretation: question like: what are the global sales revenue this year?, “what about my sales revenue in 2020 in Paris, France?”, have more than one portion, such as , sales, revenue, location etc. with more than one domain (i.e. location, sales, store, etc.), which shows in a relational graph 520 and 530, see also in [0014], [0034], [0096], Fig. 6),
- determining a second relationship between a first node of a second graph data structure corresponding to the first portion of the search input and a second node of the second graph data structure corresponding to the second portion of the search input, wherein the second graph data structure is relevant to a second domain (second graph with second portion of first search input, Fig. 5, item 5300, Para [0107]-[0110]), examiner broadest reasonable interpretation: question like: what are the global sales revenue this year?, “what about my sales revenue in 2020 in Paris, France?”, have more than one portion, such as , sales, revenue, location etc. with more than one domain (i.e. location, sales, store, etc.), which shows in a relational graph 520 and 530, see also in [0014], [0034], [0096], Fig. 6),
- determining by the one or more processors one of the first domain or the second domain as being a relevant domain to the search input based on a comparison of the first relationship and the second relationship (first or second domain are determined based on comparison of first and second relationship, Para [0047]. Examiner broadest reasonable interpretation: input query are parsed and matched (compared) to a pattern for intended relevant domain using wh-question (who, what, where, which, etc.), Para [0044]-[0047]), 
Nicolas does not explicitly disclose determining by the one or more processors that a first portion of the search input contains a linguistic element that has a plurality of possible meanings. However, in the same field of endeavor Gruber in analogous art discloses determining by the one or more processors that a first portion of the search input contains a linguistic element that has a plurality of possible meanings (linguistic search input with multiple meaning, relationship, concepts, Para [0389], “Analyze user input and identify 
Nicolas does not explicitly disclose selecting by the one or more processors at least one content item from the set of content items based on the search input, and the relevant domain. However, in the same field of endeavor Gruber in analogous art discloses selecting by the one or more processors at least one content item from the set of content items based on the search input, and the relevant domain (selecting intended domain, Para [0135], “assistant 1002 may apply dialog models to suggest next steps in a dialog with the user in which they are refining a request; offer completions to partially typed input based on domain and context specific possibilities; or use semantic interpretation to select from among ambiguous interpretations of speech as text or text as intent”), 
Nicolas does not explicitly disclose causing to be provided with information corresponding to the at least one desired content item. However, in the same field of endeavor Gruber in analogous art discloses causing to be provided with information corresponding to the at least one desired content item (desired content item is provided, Para [0302], [0701]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Nicolas with the teaching of Grober by modifying Nicolas such that intended content in a search query can identify more effectively, (Gruber Para [0687]).
As per claim 31, rejection of claim 30 is incorporated, and further Gruber discloses:
- determining metadata associated with the content items based on mapping of relationships between entities associated with the content items, and the determining by the one or more processors the one domain relevant to the search input being based in part on the mapping of relationships and the search input (metadata associated with the content, Para [0839]-[0847]), and mapping relationship, Para [0226]).
As per claim 32, rejection of claim 31 is incorporated, and further Gruber discloses:
- utilizing the metadata for selecting the at least one content item from the set of content items (utilizing information (metadata) from the set of content, (Para [0270]-[0283]).
As per claim 33, rejection of claim 30 is incorporated, and further Gruber discloses:
- the at least one domain including media entertainment and the metadata including at least one of crew, characters, actors, teams, leagues, tournaments, athletes, composers, music artists, performers, albums, songs, news personalities, and content distributors (movie domain, Para [0015]-[0019]).
As per claim 34 rejection of claim 30 is incorporated, and further Gruber discloses:
- the at least one domain including electronic mail and the metadata including at least one of electronic mail threads, contacts, senders, recipients, company names, business departments, business units, electronic mail folders, and office location information (mail domain, Abstract, line 1-5, Para [0130]).
As per claim 35 rejection of claim 30 is incorporated, and further Gruber discloses:
- the at least one domain including travel-related information and the metadata including at least one of cities, hotels, hotel brands, individual points of interest, categories of points of interest, retail chains, car rental websites, and car rental company names (travel domain, Para [0019], [0021]).
As per claim 36, rejection of claim 30 is incorporated, and further Gruber discloses:
- the at least one domain including electronic commerce and the metadata including at least one of product items, product categories, product subcategories, product brand, and retail stores (e-commerce domain, Para [0018], [0300]).  
As per claim 37, rejection of claim 30 is incorporated, and further Gruber discloses:
- the at least one domain including network-based documents and the metadata including at least one of domain names, internet media types, filenames, directories, and filename extensions (domain with network directory, Para [0690]).
As per claim 38, rejection of claim 30 is incorporated, and further Gruber discloses:
- the at least one domain including address book information and the metadata including at least one of contact names, electronic mail address, telephone number, address, and employer (address book domain, Para [0256]-[0259], [0313]).
As per claim 40-48,
Claims 40-48 are system claim corresponding to method claims 30-38 respectively and rejected under the same reason set forth to the rejection of claims 30-38 above.
8.	Claim 39 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KUCHMANN-BEAUGER; NICOLAS ; et al (US 2013/0262501 A1), herein after “Nicolas”, in view of Gruber et al (US 2012/0016678 A1), as applied to claims 30 and 40 and further in view of Aravamudan et al (US 2007/0271205 A1).
As per claim 37, rejection of claim 30 is incorporated, 
Combined method of Baldwin, Nicolas and Grubber does not explicitly disclose providing a user preference signature, the user preference signature describing preferences of the user for at least one of (i) particular content items and (ii) metadata associated with the content items, wherein the selecting the one possible meaning for the phrase is further based on comparing portions of the search input to the preferences of the user described by the user preference signature. However, in the same field of endeavor Aranamudal et al in an analogous art disclose providing a user preference signature, the user preference signature describing preferences of the user for at least one of (i) particular content items and (ii) metadata associated with the content items, wherein the selecting the one possible meaning for the phrase is further based on comparing portions of the search input to the preferences of the user described by the user preference signature (Fig. 2-3, 11, Para [0181], line 1-10, “As described above, the learning system captures the user's preferences from the user's interactions with various dataspaces. FIG. 11 illustrates the local tracking and strengthening of the personal preference signatures based on user activity and the content on a mobile device”).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Aranamudal et al in to the combined method of Baldwin et al, Sarkar and Kolluri. The modification would be obvious because one having ordinary skill in the art would be motivated to provide a method and system for selecting and presenting content based on learned user preferences.
As per claim 49,
Claim 49 is the system claim corresponding to method claims 39 respectively and rejected under the same reason set forth to the rejection of claim 39 above.
			Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167